        Case 1:20-cv-00153-RB-KK Document 17 Filed 06/11/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JOHN M. MCDOWELL, JR.,

              Plaintiff,

       vs.                                                 Civ. No. 20-153 RB/KK

RIO RANCHO POLICE DEPARTMENT
et al.,

              Defendants.


                ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH CHANGES AND
                  SETTING CASE MANAGEMENT DEADLINES

       THIS MATTER came before the Court at a Telephonic Rule 16 Initial Scheduling

Conference held on June 11, 2020. Following a review of the attorneys’ Joint Status Report and

Provisional Discovery Plan (Doc. 15), filed June 1, 2020, and after conferring with counsel, the

Court adopts the Joint Status Report and Provisional Discovery Plan modified as follows:

       a)     Maximum of 50 Interrogatories per side, with responses due 60 days after service;

       b)     Maximum of 50 Requests for Production per side, with responses due 60 days after

              service;

       c)     Maximum of 50 Requests for Admission per side, with responses due 60 days after

              service;

       d)     Maximum of 20 depositions by Plaintiff and 20 by Defendants; and,

       e)     Depositions, except for the depositions of parties and experts, are limited to a

              maximum of 5 hours unless extended by agreement of the parties.
            Case 1:20-cv-00153-RB-KK Document 17 Filed 06/11/20 Page 2 of 3



           The following case management deadlines have been set:

           a)       Deadline for Plaintiff to amend and join additional
                    parties by written consent or to seek the Court’s leave
                    to amend and join additional parties in compliance
                    with Fed. R. Civ. P. 15(a)(2):                                          August 11, 2020

           b)       Deadline for Defendants to amend and join additional
                    parties by written consent or to seek the Court’s leave
                    to amend and join additional parties in compliance
                    with Fed. R. Civ. P. 15(a)(2):                                          September 11, 2020

           c)       Plaintiff’s Rule 26(a)(2) expert disclosures1:                          October 15, 2020

           d)       Defendants’ Rule 26(a)(2) expert disclosures1:                          December 7, 2020

           e)       Termination date for discovery2:                                        June 11, 2021

           f)       Motions relating to discovery to be filed by3:                          July 1, 2021

           g)       Pretrial motions other than discovery motions (including
                    motions which may require a Daubert hearing) filed by:                  July 12, 2021

           h)       Pretrial Order: Plaintiff to Defendants by:                             September 14, 2021
                                    Defendants to Court by:                                 September 28, 2021

           Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express, written approval obtained for any modification of the case

management deadlines set forth herein. Any requests for additional discovery must be submitted

to the Court by motion before the discovery deadline expires. The parties must supplement their

disclosures or discovery responses pursuant to Fed. R. Civ. P. 26(e)(1) within twenty-one (21)



1
 Parties must disclose the names of all expert witnesses, the subject matter on which the experts will present evidence,
and a summary of the facts and opinions to which the experts are expected to testify by this date. Experts who are
retained or specifically employed to provide expert testimony must also submit an expert report by this date. See Fed.
R. Civ. P. 26(a)(2). The parties must have their retained expert(s) ready to be deposed at the time they identify them
and provide their reports. Expert witnesses who are not required to provide a written report may be deposed before
summary disclosure.
2
    Discovery must be completed on or before this deadline.
3
    This deadline should not be construed to extend the twenty-one-day time limit in D.N.M.LR-Civ. 26.6.

                                                           2
        Case 1:20-cv-00153-RB-KK Document 17 Filed 06/11/20 Page 3 of 3



days of learning any disclosure or response is incomplete or incorrect. After the close of discovery,

parties must supplement their disclosures or discovery responses as soon as possible, but no later

than three (3) days after learning of the need to supplement.

       The Court will hold a Telephonic Discovery Status Conference on Tuesday, January 12,

2021 at 10:30 a.m., and will also hold a Telephonic Status Conference to discuss the scheduling

of a Rule 16 Settlement Conference on Thursday, April 8, 2021 at 10:30 a.m. Counsel are to

call the Court’s AT&T conference line at (877) 848-7030 and enter the access code 7324132 to

connect to these status conferences.

       IT IS SO ORDERED.



                                              __________________________________________
                                              KIRTAN KHALSA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
